     Case 1:18-cr-00309-LMM-LTW Document 30 Filed 10/30/18 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

UNITED STATES OF AMERICA
                                                Criminal Action No.:
      versus                                    1:18-CR-00309-LMM-LTW-1

CHALMER DETLING, II


                    MOTION TO PARTICIPATE IN VOIR DIRE

      COMES NOW the Defendant, CHALMER DETLING, II, by and through

undersigned counsel, requests that this Court, pursuant to Rule 24(a) of the

Federal Rules of Criminal Procedure, permit his attorney to participate in the voir

dire examination in this case.

      Courts repeatedly have recognized the importance of a defense attorney's

participation in voir dire in order to insure the defendant a more effective jury

selection process. United States v. Lible, 630 F.2d 389, 394-95 (5th Cir. 1980);

United States v. Corey, 625 F.2d 704, 707-08 (5th Cir. 1980); United States v. Ledee,

549 F.2d 990, 993 (5th Cir. 1977). In Lible, supra the court noted that:

                While Federal Rules of Criminal Procedure 24(a) gives
               wide discretion to the trial court, voir dire may have little
               meaning if it is not conducted at least in part by counsel.
               The "federal" practice of "almost" exclusive voir dire
               examination by the court does not take into account the
               fact that it is the parties, rather than the court, who have
               a full grasp of the nuances and the strength and
               weakness of the case. "Peremptory challenges are
               worthless if trial counsel is not afforded an opportunity
     Case 1:18-cr-00309-LMM-LTW Document 30 Filed 10/30/18 Page 2 of 3




            to gain the necessary information upon which to base
            such strikes.... " Experience indicates that in the majority
            of situations questioning by counsel would be more
            likely to fulfill this need than an exclusive examination in
            general terms by the trial court.

630 F.2d at 395 (footnote omitted).

      A defendant has a constitutional right to a fair and impartial trial. The use

of peremptory challenges to select a fair and impartial jury is one of the most

important rights an accused person has at such a trial. Pointever v. United States,

151 U.S. 396 (1893). In order to insure the effectiveness of these peremptory

challenges, Defendant respectfully requests that this Court grant his request to

have his attorney participate in the voir dire examination.

      Respectfully submitted, this 30th day of October, 2018.


                                s/ Molly Hiland Parmer
                                MOLLY HILAND PARMER
                                GEORGIA STATE BAR NO. 942501
                                ATTORNEY FOR MR. DETLING

Federal Defender Program, Inc.
Suite 1500, Centennial Tower
101 Marietta Street, N.W.
Atlanta, Georgia 30303
Telephone: 404-688-7530
Facsimile: 404-688-0768
molly_parmer@fd.org
     Case 1:18-cr-00309-LMM-LTW Document 30 Filed 10/30/18 Page 3 of 3




                           CERTIFICATE OF SERVICE

      I hereby certify that the foregoing MOTION was formatted in Book Antiqua

13 pt., in accordance with Local Rule 5.1B, and was electronically filed this day

with the Clerk of Court using the CM/ECF system which will automatically send

email notification of such filing to the following Assistant United States Attorneys

of record:

                         Alex Sistla and John Ghose
                         Assistant United States Attorney
                         600 Richard B. Russell Building
                         75 Ted Turner Drive, S.W.
                         Atlanta, Georgia 30303

      Dated: This 30th day of October, 2018.

                                s/ Molly Hiland Parmer
                                MOLLY HILAND PARMER
                                GEORGIA STATE BAR NO. 942501
                                ATTORNEY FOR MR. DETLING
